PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,925
Filing Date: 28 Dec 2018
Appellant(s): Rori et al.



__________________
William E. Kalweit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 22, 2021 appealing from the Office Action mailed April 22, 2021.
Examiner’s Answer
This is in response to the appellant’s brief on appeal filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office Action dated April 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.” 

(2) Response to Argument

Appellant’s arguments on pages 7-12 of the appeal brief with respect to the rejection of independent claims 1, 9, and 17 are not persuasive because the arguments are directed to the combination of Grunzke (Grunzke US 2016/0155507), Qiao (Qiao et al. US 2015/0029806) and Micheloni (Micheloni et al. US 2017/0194053) not teaching all of the claimed features.
Appellant argues, “What is missing from the references is the interruption of the memory device initialization – which sets trims – such that at least one trim is loaded by the memory controller, the setting of that trim by the controller, and the resumption of the initialization by the memory device. Instead, the rejection merely asserts the possibility that the hardware in the references could do it the Recited from page 8 of the appeal brief).
The Examiner respectfully submits that the “resumption of the initialization by the memory device” as argued by the Appellant above is based on one of two distinct embodiments which is not explicitly claimed. In the following paragraphs, the Examiner will put forth his interpretation of the claimed invention and why the “resumption of the initialization by the memory device” is not explicitly claimed.
Furthermore, the Examiner respectfully disagrees and submits that the Qiao reference teaches reading or loading of trim data into trim registers of a memory device either (1) by the memory device itself in response to a power-up or reset of the memory device and the trim data is loaded into trim specific registers from arrays of the memory device, or (2) by an external processor in response to a command from the external processor and the trim data is supplied by the external processor and then loaded into trim specific registers, para 0026 of Qiao. When trim data is supplied by the external processor in response to the command from the external processor, the command from the external processor interrupts the trim loading procedure by the memory device as would be understood by those of ordinary skill in the art.
As a background of the claimed invention, the invention proposes a hybrid trim loading technique wherein either (1) an array controller part of a memory device 
In the disclosed invention, paragraphs [0049]-[0054] of the instant filed specification describe the various external commands (i.e., accelerated trim commands). In particular, paragraph [0051] of the instant filed specification states in part “[similar] to F1h [an accelerated trim command code], F2h [another accelerated trim command code] interrupts the array controller’s traditional trim loading procedure.” Paragraph [0051] of the instant filed specification (emphasis added).
This is the only instance of the word “interrupt” in the entire instant filed specification. Based on the description in paragraph [0051] of the specification, “interrupt the initialization” was interpreted to mean as by sending a command from the external controller, the initialization of the memory device (i.e., the trim loading by the array controller) is interrupted. In other words, there is no separate interrupt signal that is sent to the array controller of the memory device based on the instant filed specification. By merely sending an accelerated trim command from the memory controller, the traditional trim loading procedure is interrupted.
This notion of interrupting the traditional trim loading procedure is found in the system of Qiao (paragraph [0026]). The pertinent portion of the Qiao reference recites in part “Control logic 216 may further include a trim register 226. Trim 
The two references, Grunzke and Micheloni, cited by the Examiner describe why trim value setting is essential to effectuate improved memory access operations. For example, Grunzke in paragraph [0023] describe use of different trim settings in program/write and read operations to improve on errors. Micheloni describes how trim values are modified to control read, program/write and erase operations, paragraph [0033] of Micheloni. Thus, trim values are essential to control flash memory access operations.
Qiao uses trim settings in a slightly different context. In Qiao, the performance of a voltage control circuit may be improved by reducing or increasing an output voltage of the output voltage control circuit using a trim register value, paragraph [0021] of Qiao. Also, see paragraph [0026] of Qiao.
 Because Qiao controls (reduces or increases) the output voltage of the voltage control circuit using the trim register value, it is reasonable to interpret the teaching of Qiao as, in response to a power-up or reset of the memory device 200, the control logic 216 would always proceed to read or load trim data from the array of memory cells 204 to trim register 226. The memory device 200 of Qiao would immediately proceed to load or read trim data into trim register 226 
In the absence of the external command from the external processor in the Qiao system, the memory device would load trim data from the array of memory cells 204 to the trim register 226 following a power-up or reset of the memory device. However, because the Qiao system is capable of transferring trim data from the external processor 230 using a command, the trim loading procedure by the memory device in the Qiao system is interrupted in response to the external command to load external trim data to the trim register 226. In other words, if the external processor 230 of the Qiao system did not send the command to transfer trim data from the external processor 230, the memory device would load trim data from the array of memory cells 204 into trim registers. However, because the external processor can send a command to transfer trim data, the trim 
“The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval).” MPEP 2142.
Accordingly, the Office has met its burden in finding the instant claims unpatentable over the prior art. Appellant is hereby reminded that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, but rather that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, regarding the limitations of the claims addressed herein and on the record, the examiner respectfully submits that the record establishes a prima facie case that the combined teachings of the respective references cited would have suggested the claimed subject matter to those of ordinary skill in the art.

Appellant argues, “The Examiner additionally confuses the signal provided by the programmer of the trims that the trim loading is complete, with the recited Recited from page 9 of the appeal brief).
The Examiner respectfully disagrees. The claim limitation that is being argued by the Appellant requires “complete, after the trim is set by the controller based on the trim data provided to the controller, the initialization of the memory device”. Because the memory device receives a single accelerated trim command, and the single accelerated trim command could be a “complete” type, the initialization is complete after the trim is set by the controller based on the trim data provided to the controller. The Examiner relied on two references, Grunzke and Micheloni, to teach the above claim limitation.
In Grunzke, a command code could be provided to the memory device 100 indicating a desire to load trim register array 126. This code could then be followed by data from the trim settings associated with one or more trim registers 126, which could then be followed by a confirm code to indicate that the trim load command is complete, paragraph [0044] and FIG. 5 of Grunzke. Memory device 100 receives commands, addresses, and data over a bus 134 from external processor 130, paragraph [0024] and FIG. 1 of Grunzke. The memory device 100 
The entire claim limitation, however, requires “complete, after the trim is set by the controller based on the trim data provided to the controller, the initialization of the memory device”. Grunzke does not teach “based on the trim data provided to the controller”. However, Micheloni teaches that NAND shared algorithm circuit 16, which is part of nonvolatile memory controller 11 (FIG. 1), communicates with nonvolatile memory device 20 (FIG. 1) by sending appropriate commands to a microcontroller 22 (FIG. 2) of the nonvolatile memory device 20 to read trim registers and set trim register values to reduce raw bit error rate (BER), paragraphs [0033], [0038] and [0051] of Micheloni. Thus, the combination of Grunzke and Micheloni teaches “complete, after the trim is set by the controller based on the trim data provided to the controller, the initialization of the memory device”.
Appellant argues, “Grunzke simply does not discuss starting an initialization procedure by the memory device, receipt of an accelerated trim command communicating a deviation of the trim loading procedure of the memory device, and completing the initialization after the trim from the accelerated trim command is set. Rather, the cited portions of Grunzke merely discuss a technique to load Recited from page 9 of the appeal brief).
The Examiner respectfully submits that Appellant is lumping together all of the features of independent claim 1 that were rejected based on three distinct references (Grunzke, Qiao, and Micheloni).
In particular, the Qiao reference teaches that values for storage in the trim register 226 may be read from non-volatile storage within a memory device 200, e.g., from array of memory cells 204, such as in response to a power-up or reset of the memory device 200, paragraph [0026] and FIG. 2 of Qiao, thereby teaching starting a trim initialization process following a power-up or reset of a memory device. Furthermore, Qiao also teaches that values for storage in the trim register 226 may be received from a processor 230 and written to the trim registers 226 in response to a command received from the processor 230, paragraph [0026] and FIG. 2, which is a deviation from the memory device 200 loading trim values from array of memory cells 204. 
Furthermore, Grunzke teaches that a command code could be provided to the memory device 100 indicating a desire to load trim register array 126. This code could then be followed by data from the trim settings associated with one or more trim registers 126, which could then be followed by a confirm code to indicate that the trim load command is complete, paragraph [0044] and FIG. 5 of Grunzke. Memory device 100 receives commands, addresses, and data over a bus 134 from external processor 130, paragraph [0024] and FIG. 1 of Grunzke. 
Appellant argues, “The Examiner argues that these two underlined sentences teach or suggest all of the following from the independent claims:
1. start an initialization of the memory device following waking, of the memory device
2. refrain from setting a trim in response to receipt of the accelerated trim command
3. whereas the memory device would otherwise set the trim as part of the initialization in the absence of the accelerated trim command
However, these elements are simply not found in the cited passages of Qiao.” (Recited from page 10 of the appeal brief).
The Examiner respectfully disagrees and submits that each of the above three features of the independent claims is taught or suggested by the Qiao reference. 
For example, the Qiao reference teaches that values for storage in the trim register 226 may be read from non-volatile storage within a memory device 200, e.g., from array of memory cells 204, such as in response to a power-up or reset of the memory device 200, paragraph [0026] and FIG. 2 of Qiao, thereby 
Furthermore, Qiao also teaches that values for storage in the trim register 226 may be received from a processor 230 and written to the trim registers 226 in response to a command received from the processor 230, paragraph [0026] and FIG. 2, which is a deviation from the memory device 200 loading trim values from array of memory cells 204. When the external processor 230 issues a trim loading command and supplies the trim values to be loaded into trim registers 226, it is evident that the memory device 200 does not perform any trim loading or reading from array of memory cells 204. Therefore, it is evident that the memory device 200 refrains from loading or reading trim value from array of memory cells 204. 
Furthermore, in the absence of the external command from the external processor in the Qiao system, the memory device would load trim data from the array of memory cells 204 to the trim register 226 following a power-up or reset of the memory device.
Appellant argues, “However, the loading of the trims upon the example of power up is only discussed with respect to the memory device. The ability for the processor to participate in response to a command is not within the context of this example. Moreover, it is clear that these lines of Qiao do not discuss modifying an initialization procedure – if the loading trims on powerup is argued to be one – do not discuss a specific command to interrupt the initialization Recited from pages 10-11 of the appeal brief).
The Examiner respectfully disagrees. Appellant’s argument above “and do not discuss the resumption of that initialization procedure” has already been argued by the Examiner in the preceding paragraphs. 
In the disclosed invention, Paragraphs [0049]-[0054] of the instant filed specification describe the various external commands (i.e., accelerated trim commands). In particular, paragraph [0051] of the instant filed specification states in part “[similar] to F1h [an accelerated trim command code], F2h [another accelerated trim command code] interrupts the array controller’s traditional trim loading procedure.” Paragraph [0051] of the instant filed specification (emphasis added).
This is the only instance of the word “interrupt” in the entire instant filed specification. Based on the description in paragraph [0051] of the specification, “interrupt the initialization” was interpreted to mean by sending a command from the external controller, the initialization of the memory device (i.e., the trim loading by the array controller) is interrupted. In other words, there is no separate interrupt signal that is sent to the array controller of the memory device based on 
This notion of interrupting the traditional trim loading procedure is found in the system of Qiao (paragraph [0026]). In the absence of the external command from the external processor in the Qiao system, the memory device would always proceed to load trim data from the array of memory cells 204 to the trim register 226 following a power-up or reset of the memory device as discussed in the preceding paragraphs. However, because the Qiao system is capable of transferring trim data from the external processor 230 using a command, the trim loading procedure by the memory device in the Qiao system is interrupted in response to the external command to load external trim data to the trim register 226. In other words, if the external processor 230 of the Qiao system did not send the command to transfer trim data from the external processor 230, the memory device would load trim data into trim registers. However, because the external processor can send a command to transfer trim data, the trim loading procedure by the memory device is interrupted by the sending of the trim loading command and the trim data is supplied by the external processor.
Appellant argues, “The Examiner offered the following as motivation to combine Grunzke and Qiao, ‘The motivation would be that voltages may change throughout the life-cycle of a memory device due to age and/or operating conditions that must be adjusted.’ This, however, is not a motivation to combine Qiao with Grunzke as there is no evidence that the elements of Qiao would help the device of Grunzke, Also, as noted above with respect Qiao role in the Recited from page 11 of the appeal brief).
The Examiner respectfully disagrees and submits that one of ordinary skill in the art would be motivated to combine Grunzke with Qiao since Qiao discuses changes to operating voltages associated with memory accesses (e.g., trim values) due to age and/or operating conditions of a memory device, paragraph [0004] of Qiao. Grunzke, in general, is directed to improving accuracy of memory access operations, e.g., erase operations, read operations, and program operations, paragraph [0005] of Grunzke. The external processor 130 of Grunzke loads trim values prior to an access operation to effectuate improvement of the access operation. Qiao, on the other hand, enhances the teachings of Grunzke as these trim parameters, as suggested by Qiao, changes based on the life-cycle of the memory device such as age and/or operating conditions. Thus, Qiao improves the system of Grunzke since the applicability of the techniques proposed by Grunzke would further take into consideration the age and/or operating conditions of a memory device.

For the above reasons, it is believed that the rejections should be sustained.




/ZUBAIR AHMED/Examiner, Art Unit 2132 
                                                                                                                                                                                                       Conferees:

/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                    
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.